ALAN R. SCHWARTZ, Circuit Judge.
This cause came on to be heard on the motion of the public defender, eleventh judicial circuit of Florida, in and for Dade County, to appoint his office as counsel for an appellant who sought to be declared insolvent on an appeal from a traffic infraction judgment.
Having examined §27.51, Florida Statutes, the court finds no authority for the public defender to represent persons involved in civil infractions of the state traffic rules.
The motion is, therefore, denied.